DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 29, 2022 has not been entered as the significant amendments change the scope of the claims and the claims still present issues under 35 USC 112.  The Examiner suggests the following additional corrections to the suggested amendment:

CLAIM 1 (Currently amended): An ascending aorta and hemi arch repair stent graft
configured to be placed in an ascending aorta and anchored by an innominate [[an]] artery; the stent graft includes two basic parts:
	an ascending aortic segment and an innominate artery segment;
	the stent graft is configured to be delivered through an apical approach for
acute Type A aortic dissection with certain surgery contraindications as a bridging strategy on
transitional phase; 
	the stent graft having a compressed configuration such that the stent graft is capable
of being placed in a delivery system,
	the stent graft is capable of being placed in a target anatomy, and secured to the ascending aorta by means of both the innominate artery segment and a temperature-dependent longitudinal metal beam, such that the stent graft is configured to be well-fitting against a wall of
the ascending aorta 
	the stent graft is composed of multiple sets of "W"-zigzag mesh stents; a diameter of the ascending aortic segment stent is configured to be 20% greater than that of a dissected ascending aorta, and a length of the ascending aortic stent segment is no more than 10 cm; a coating material of the stent graft is polytetrafluoroethylene (PTFE).

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the inventive device and the prior art have fundamentally different usage scenarios (aortic dissection vs aortic aneurysms), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues Shalev cannot achieve the purpose of treating aortic dissection and fails to teach a stent having a length of 7-10cm (Remarks page 4).  The Examiner respectfully disagrees.  Regarding claim 1, Shalev inherently discloses a length of the ascending aortic stent segment is no more than 10 cm since Shalev teaches the axial length of the entire stent graft in one embodiment is 8cm.  The axial length of the ascending aortic stent segment will be less than axial length of the entire stent graft and thus be no more than 10 cm.  In the alternative, as noted with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shalev such that the diameter length of the ascending aorta stent graft segment was 7-10 cm since it has been held that where the general conditions of a claim are disclosed in the prior art (the entire stent graft having a disclosed length between 8-30 cm, the ascending aortic stent graft segment having a length a fraction of the entire stent graft length, and the ascending aorta stent graft segment sized to extend from a distal end of the aortic arch down a portion of the ascending aorta), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Applicant argues “Shalev’s invention of diameter is 5-15% bigger based on the “normal” ascending aorta, whereas in aortic dissection, the ascending aorta is dilated severely, we increase the diameter of the dissecting aorta by 20% not of the normal one.  Thus, the diameter of our stents is much larger than Shalev’s.” (Remarks page 5).  The Examiner notes the claims are device claims and thus the claims are interpreted as being capable of being 20% greater than that of a dissected ascending aorta.  A user is fully capable of placing the device in a variety of anatomical variations of an ascending aorta having differing diameters depending on the anatomical variation, including capable of placing the disclosed stet graft in a dissected aorta having a diameter 20% less than the disclosed stent graft segment.  It is noted the particular diameter of the stent graft is not claimed.
Alternatively, as noted, Shalev teaches the diameter of the ascending aorta segment is greater than that of the aorta it is inserted within (“For some applications, the distal portion of the stent-graft has an average perimeter that is greater than (e.g., between 5% and 15% greater than) the average perimeter of the portion of the aorta in which it is disposed (excluding expansion of the aorta due to the aneurysm, i.e., assuming the aorta were healthy).” — para [0375]). Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shalev such that the diameter of the ascending aortic stent was 20% greater than that of the dissected ascending aorta when placed in a patient having a dissected ascending aorta since it has been held that where the general conditions of a claim are disclosed in the prior art (sizing the ascending aorta segment larger than the vessel it is intended to be inserted within), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the diameter of the inventive stent graft being constant, whereas Shalev teaches a tapered stent graft; or the particular diameter of the stent graft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the prior art does not contain the terms: “the stent graft is secured to the aorta by means of both innominate artery stent graft anchoring and temperature-dependent longitudinal metal beam, making it well-fitting against ascending aortic wall; the stent graft is composed of multiple sets of “W”-zigzag mesh stents; diameter of the ascending aortic stent is 20% greater than that of the dissected ascending aorta, and the length of the ascending aortic stent segment is no more than 10cm”.  (page 8 of remarks). The Examiner agrees each claim limitations may not be stated verbatim or inherently in the prior art, but each claim limitation has been addressed as being disclosed by or obvious over Shalev.
In response to applicant's argument on pages 8-10 regarding the advantages of the inventive technique, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method of use) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771